                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

STANLEY DYE, JR.,

              Petitioner,

v.                                               CRIMINAL NO. 1:14CR11
                                                 CIVIL NO. 1:16CV239
                                                     (Judge Keeley)

UNITED STATES OF AMERICA,

              Respondent.

              MEMORANDUM OPINION AND ORDER DENYING
 PETITIONER’S MOTION TO ALTER OR AMEND A JUDGMENT [DKT. NO. 26]

     Pending before the Court is a motion to alter or amend a

judgment filed by the pro se petitioner, Stanley Dye, Jr. (“Dye”),

who requests that the Court reopen his § 2255 proceeding (Dkt. No.

26). For the reasons that follow, the Court DENIES Dye’s motion.

                              I. BACKGROUND

     In February 2014, Dye pleaded guilty to one count of aiding

and abetting possession with intent to distribute oxycodone, in

violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C)

(Case   No.    1:14CR11-4,   DKt.   Nos.   35,   37,   38).   Based   on   this

conviction and two prior Michigan convictions for posession with

intent to deliver a controlled substance, the Court concluded that

Dye was subject to a “career offender” enhancement under United

States Sentencing Guideline § 4B1.1(a) and sentenced him to 151

months of incarceration followed by three years of supervised

release (Id., Dkt. Nos. 147, 150). Dye appealed his conviction but

the Fourth Circuit Court of Appeals later dismissed it because it

was barred by his plea agreement. (Id., Dkt. NO. 166).
DYE V. USA                                              1:14CR11
                                                        1:16CV239

              MEMORANDUM OPINION AND ORDER DENYING
 PETITIONER’S MOTION TO ALTER OR AMEND A JUDGMENT [DKT. NO. 26]

     Dye moved to vacate his conviction pursuant to 28 U.S.C. §

2255 (Dkt. No. 1). After the Government moved to dismiss his

motion, Dye moved for leave to amend (Dkt. Nos. 11, 13). On

February 25, 2020, the Court denied Dye’s § 2255 motion and denied

as moot his motion for leave to amend (Dkt. No. 23). On March 31,

2020, Dye moved the Court to alter or amend its dismissal of his §

2255 case, alleging that the Court had not adequately considered

his motion for leave to amend in light of his claim of actual

innocence (Dkt. No. 26).

                           II. ANALYSIS

     Pursuant to Federal Rule of Civil Procedure 59(e), Dye seeks

the alteration or amendment of the Court’s judgment dismissing his

2255 with prejudice and denying his motion for leave to amend as

moot. Rule 59 of the Federal Rules of Civil Procedure permits an

aggrieved party to file a motion to alter or amend a judgment

within twenty-eight days of the judgment’s entry.

     Courts have recognized three grounds for amending an earlier

judgment, including: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at

trial; or (3) to correct a clear error of law or prevent manifest

injustice. Pacific Ins. Co. v. American Nat. Fire Ins. Co., 148

F.3d 396, 403 (4th Ci. 1998); Hutchinson v. Staton, 994 F.2d 1076,


                                2
DYE V. USA                                                                      1:14CR11
                                                                                1:16CV239

              MEMORANDUM OPINION AND ORDER DENYING
 PETITIONER’S MOTION TO ALTER OR AMEND A JUDGMENT [DKT. NO. 26]

1081 (4th    Cir.      1993).    Critically,          a    motion    to   reconsider is

inappropriate where the moving party simply seeks to have the Court

rethink what      it    “ha[s]    already        thought        through –      rightly   or

wrongly.” Above the Belt, Inc. v. Mel Bohannon Roofing, Inc., 99

F.R.D. 99, 101 (E.D. Va. 1983). Additionally, a Rule 59(e) motion

“is not intended to allow for reargument of the very issues that

the court has previously decided.” DeLong v. Thompson, 790 F.Supp.

594, 618 (E.D. Va. 1991), aff’d, 985 F.2d 553 (4th Cir. 1993)

(unpublished).

     Contrary     to     Dye’s     motion,           any    intervening        change    in

controlling law operates to his detriment and, indeed, underscores

that the Court was correct in finding Dye to be a career offender.

In his motion, Dye argues that, pursuant to United States v. Havis,

927 F.3d 382 (6th Cir. 2019), his prior marijuana conviction under

Michigan Compiled Laws § 333.7401 did not qualify as a “controlled

substance    offense.”      However,       the    Sixth         Circuit   rejected      this

argument in United States v. Thomas, 969 F.3d 583, 585 (6th Cir.

2020). In Thomas, the Sixth Circuit reasoned that because Michigan

law defined “delivery” in the same way as federal law defines

“distribution”—specifically, that “delivery” and “distribution” are

“the actual, constructive, or attempted transfer” of a controlled

substance—that      prior       offenses       for    delivery       of   a    controlled

substance    or   possession       with    intent          to   deliver    a   controlled

                                           3
DYE V. USA                                                     1:14CR11
                                                               1:16CV239

              MEMORANDUM OPINION AND ORDER DENYING
 PETITIONER’S MOTION TO ALTER OR AMEND A JUDGMENT [DKT. NO. 26]
substance qualify as controlled-substance offenses for the purposes

of U.S.S.G. § 4B1.2. Id.

     Tellingly, in his motion for compassionate release in his

criminal   case,   Dye   recently   withdrew   this   same   argument   in

recognition of the Sixth Circuit’s rejection of Havis in connection

with the Michigan statute for possession with intent to deliver a

controlled substance (Case No. 1:14CR11, Dkt. No. 248 at 12, n. 4).

Therefore, because intervening case law confirms that Dye qualifies

as a career offender under U.S.S.G. § 4B1.2, his request for the

Court to alter its denial of his § 2255 motion is without merit.

Moreover, any attempted amendment would have been futile and, thus,

the Court correctly denied Dye’s motion for leave to amend his §

2255 motion as moot.

                            III. CONCLUSION

     For the reasons discussed, the Court DENIES Dye’s motion to

alter or amend a judgment (Dkt. No. 26).

     It is so ORDERED.

     The Clark SHALL transmit this Order to the pro se defendant by

certified mail, return receipt requested, and to counsel of record

by electronic means.

DATED: June 21, 2021

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE

                                    4
